Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 27 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,747,645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “selective execution tracing system ... executable code having one or more first portions which are designated for tracing, and one or more second portions which are not designated for tracing; an execution tracer that traces executing code when tracing is enabled; ... a trace controller including a distance variable representing a maximum amount of computational cost to incur prior to invoking the trace disabler, the trace controller configured to, upon execution, invoke the trace disabler in conjunction with the distance variable reaching a stop-
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Jacob et al., U.S. 8,756,461 B1, teaches systems and methods for enabling and disabling hardware thread tracing on a plurality of threads while maintaining information pertaining to instruction counts and addresses, but does not more particularly teach a selective tracing system and method comprising a processor register storing a distance variable representing a maximum amount of computational cost to incur prior to invoking a disabler, incrementally moving the distance variable closer to a stop-tracing value when one or more second portions of code execute, moving the distance variable away from the stop-tracing value when one or more first portions of code execute, and wherein during execution of at least a subset of the second portions of code, the value of the distance variable results in tracing of at least a subset of the second portions;
Mola, Jordi, U.S. 2019/0042396 A1, teaches systems and methods for time travel tracing wherein data packets including instruction count values and register values are used in order to 
Swaine et al., U.S. 2009/0313507 A1, teaches systems and methods for selective switching of tracing circuitry from generating first trace data corresponding to a first circuit to second trace data corresponding to a second circuit in order to reduce overall tracing cost, but does not more particularly teach a selective tracing system and method comprising a processor register storing a distance variable representing a maximum amount of computational cost to incur prior to invoking a disabler, incrementally moving the distance variable closer to a stop-tracing value when one or more second portions of code execute, moving the distance variable away from the stop-tracing value when one or more first portions of code execute, and wherein during execution of at least a subset of the second portions of code, the value of the distance variable results in tracing of at least a subset of the second portions;
Williams et al., U.S. 2018/0260227 A1, teaches systems and methods for selectively tracing portions of transaction executions based on a new access of portions of at least cache information and the use of other parameters to enable or disable tracing of a transaction execution, but does not more particularly teach a selective tracing system and method comprising a processor register storing a distance variable representing a maximum amount of computational 
Xu et al., U.S. 8,832,682 B2, teaches systems and methods for collecting trace information from a virtual machine process including managing processor privilege level and instruction counts and pointers, but does not more particularly teach a selective tracing system and method comprising a processor register storing a distance variable representing a maximum amount of computational cost to incur prior to invoking a disabler, incrementally moving the distance variable closer to a stop-tracing value when one or more second portions of code execute, moving the distance variable away from the stop-tracing value when one or more first portions of code execute, and wherein during execution of at least a subset of the second portions of code, the value of the distance variable results in tracing of at least a subset of the second portions.
Examiner additionally notes that pursuant to MPEP § 609.02, all prior art listed in parent application 15/965,026, issued as U.S. 10,747,645, has been again fully considered, but for similar reasons none of said references teach or suggest at least the combination of limitations identified above.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 11 and 16 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-10 depend from claim 1; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191